Case 3:20-cv-06607-JD Document 184-1 Filed 03/08/21 Page 1 of 2




               Exhibit A
      Case 3:20-cv-06607-JD Document 184-1 Filed 03/08/21 Page 2 of 2




                         UNITED STATE DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                            SAN FRANCISCO DIVISION


LARGAN PRECISION CO., LTD.,

                       Plaintiff,

       v.
                                                  Case No. 3:20-CV-06607-JD
ABILITY OPTO-ELECTRONICS
TECHNOLOGY CO., LTD.; AOET                        DEMAND FOR nJRY TRIAL
TECHNOLOGY CO., LTD.; AND HP
INC.,

                       Defendants.


   NOTICE OF APOLOGY FROM AOET'S CHAIRMAN TO LARGAN PRECISION

       The chairman of Ability Opto-Electronics Technology Co., Ltd. ("AOET") issues the

following formal apology to Largan Precision Co., Ltd. ("Largan") related to this matter:

       On behalf of Ability Opto-Electronics Technology Co., Ltd. and myself, I sincerely

apologize to Largan Precision Co., Ltd. for the improper actions AOET has taken regarding

Largan's patents, copyrights, and trade secrets. Those actions are further identified at least in the

proceedings in the United District Courts for the Eastern District of Texas and this Court, and the

findings of Taiwan's Intellectual Property Court and Taiwan Taichung District Court. Please

accept the agreed payments from AOET to Largan as part of our apology. Please be assured that

AOET has taken steps to ensure that AOET does not again infringe Largan's copyrights or

misappropriate Largan's trade secrets.



                                                     Chairman, Ability Opto-Electronics Co., Ltd.
